972 F.2d 355
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Louis A. TOENJES, Appellant.United States of America, Appellee,v.Don D. Gaines, Appellant.
Nos. 92-2544EM, No. 92-1206EM.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 4, 1992.Filed:  August 10, 1992.

Before FAGG, BEAM, and MORRIS S. ARNOLD, Circuit Judges.
PER CURIAM.


1
Louis A. Toenjes and Don D. Gaines appeal their fraud-related convictions.  Toenjes and Gaines contend the district court committed error in refusing to suppress business records seized during a warrant-based search at their place of business and in denying their motion for mistrial.  They also contend the evidence is insufficient to support their convictions.  Because the case involves the application of settled principles of law to unique facts, we conclude that an opinion by this court would have no precedential value.  We have carefully considered Toenjes and Gaines's contentions and find them to be without merit.  We affirm.  See 8th Cir.  R. 47B.